358 F.2d 305
Raymond LORENTZEN, Appellant,v.B. J. RHAY, Superintendent Washington State Penitentiary, appellee.
No. 19364.
United States Court of Appeals Ninth Circuit.
March 22, 1966.

Appeal from the United States District Court for the Eastern District of Washington; Charles L. Powell, Judge.
Raymond Lorentzen, in pro. per.
John J. O'Connell, Atty. Gen. of Washington, Olympia, Wash., for appellee.
Before HAMLEY, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM:


1
This is a companion case to Draper v. Rhay, 358 F.2d 304, filed in this court under the same docket number, and affirmed per curiam on March 4, 1966.


2
The district court order herein denying Lorentzen's application for a writ of habeas corpus is affirmed for the reasons stated in the opinion of the district court, reported at 242 F. Supp. 829.